Citation Nr: 1738618	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 431	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 3, 2008, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for PTSD and assigned an effective date of December 2008.  The Veteran timely appealed the assigned effective date.

The record reflects that although the Veteran requested a Board hearing in his November 2013 substantive appeal (on VA Form 9), he withdrew his appeal and hearing request in a statement received in January 2015.  See 38 C.F.R. § 20.704(e) (2016).

The Veteran also perfected an appeal with respect to a claim of entitlement to service connection for tinnitus in his November 2013 VA Form 9.  Entitlement to service connection for transient ear noise (claimed as tinnitus), however, was subsequently granted in a December 2013 rating decision.  This award is considered to be a full grant of the benefit sought on appeal.  

Additionally, although the Veteran also initiated an appeal with respect to the denial of claims of entitlement to service connection for a lung disability and a thyroid disability, by including these claims in his June 2012 notice of disagreement, he specifically excluded these claims from his November 2013 VA Form 9; thus, these claims are not on appeal before the Board.


FINDING OF FACT

In a statement received in January 2015, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to cancel his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran, via his statement received in January 2015, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


